Exhibit 10.11


SETTLEMENT TECHNICAL CLOSING AGREEMENT


This SETTLEMENT TECHNICAL CLOSING AGREEMENT (this “Agreement”), dated as of
October 1, 2014 (the “Settlement Technical Closing Date”), is by and among the
Persons identified on the signature page to this Agreement as T-Mobile
Contributors (collectively, the “T-Mobile Contributors” and each, a “T-Mobile
Contributor”), the Persons identified on the signature page to this Agreement as
T-Mobile SPEs (collectively, the “T-Mobile SPEs” and each, a “T-Mobile SPE”),
T-Mobile USA, Inc., a Delaware corporation (“T-Mobile Parent” and, together with
the T-Mobile Contributors and the T-Mobile SPEs, the “T-Mobile Parties”), CCTMO
LLC, a Delaware limited liability company (“CCTMO”), CCTM1 LLC (formerly known
as T3 Tower 1 LLC) and CCTM2 LLC (formerly known as T3 Tower 2 LLC), each a
Delaware limited liability company (together, the “Sale Site Subsidiaries” and
each, a “Sale Site Subsidiary”), and Crown Castle International Corp., a
Delaware corporation (“Crown” and, collectively with CCTMO and the Sale Site
Subsidiaries, the “Crown Parties”). Each of the Crown Parties and the T-Mobile
Parties may hereafter be referred to as a “Party” and, collectively, as the
“Parties”.
RECITALS:
A.The Parties (or their predecessors in interest) are parties to that certain
Master Agreement, dated as of September 28, 2012 (as amended by: (i) Amendment
No. 1 to Master Agreement, dated as of November 30, 2012; and (ii) that certain
Settlement Agreement and Amendment No. 2 to Master Agreement, dated as of May 8,
2014 (the “Settlement Agreement”)) (as so amended the “Master Agreement”).


B.At or in connection with the Initial Closing:
(i)
the T-Mobile SPEs, T-Mobile Parent, and CCTMO entered into that certain Master
Prepaid Lease, dated as of November 30, 2012 (as amended, modified, and
supplemented from time to time, the “MPL”);

(ii)
CCTMO, T-Mobile Parent, and the T-Mobile Contributors entered into that certain
MPL Site Master Lease Agreement, dated as of November 30, 2012 (as amended,
modified, and supplemented from time to time, the “MPL Site MLA”);

(iii)
the Sale Site Subsidiaries, the T-Mobile Contributors, and T-Mobile Parent
entered into that certain Sale Site Master Lease Agreement, dated as of
November 30, 2012 (as amended, modified, and supplemented from time to time, the
“Sale Site MLA”);

(iv)
the T-Mobile Contributors, the T-Mobile SPEs, CCTMO, and the Sale Site
Subsidiaries entered into that certain Management Agreement, dated as of
November 30, 2012 (as amended, modified, and supplemented from time to time, the
“Management Agreement”);

(v)
the T-Mobile SPEs and CCTMO entered into that certain General Assignment and
Assumption Agreement, dated as of November 30, 2012 (the “General Assignment”);
and





--------------------------------------------------------------------------------




(vi)
the Parties and/or their Affiliates executed and delivered certain other
Collateral Agreements.

C.Pursuant to the Settlement Agreement, the Parties agreed to conduct a
Settlement Technical Closing (as defined in the Settlement Agreement) with
respect to each Settlement Technical Closing Site (as defined below) on or
before May 28, 2014, but subsequently agreed to delay such Settlement Technical
Closing.


D.The Parties now desire to: (i) conduct the Settlement Technical Closing with
respect to each Settlement Technical Closing Site in accordance with Section 4
of the Settlement Agreement and the other applicable provisions of the
Settlement Agreement and the Master Agreement (including Section 2.6(c) and
Section 2.7 of the Master Agreement); and (ii) amend the applicable Collateral
Agreements (including certain Exhibits and Schedules thereto) and take certain
other actions to consummate the Settlement Technical Closing.


NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth herein, the Parties agree as follows:
1.
Definitions. Initially capitalized terms used and not defined herein have the
meanings set forth in the Master Agreement. In addition, the following terms
will have the meanings set forth below:



(a)
“Effective Date” means, for each Natural Conversion Site, Reversion Site, and
Rescission Site, the applicable “Effective Date” set forth on Schedule A hereto.



(b)
“Final Site Designation” means, for each Portfolio Site, the applicable “Final
Site Designation” set forth on Exhibit A to the Settlement Agreement, as more
particularly set forth on Schedule A hereto.



(c)
“Initial Closing Site Designation” means, for each Portfolio Site, the Site
Designation used for such Portfolio Site at the Initial Closing, as more
particularly set forth on Schedule A hereto.



(d)
“Natural Conversion Site” means each Portfolio Site for which: (i) its Initial
Closing Site Designation is either “Non-Contributable Site”, “Pre-Lease Site”,
or “Non-Assignable Site”; and (ii) its Settlement Technical Closing Site
Designation is either “Lease Site”, “Pre-Lease Site”, or “Assignable Site”;
provided, however, that, notwithstanding the foregoing, Natural Conversion Sites
do not include any Portfolio Site for which its Initial Closing Site Designation
and Settlement Technical Closing Site Designation are each “Pre-Lease Site”.



(e)
“Rescission Site” means each Portfolio Site for which: (i) its Initial Closing
Site Designation is not “Excluded Site”; and (ii) its Settlement Technical
Closing Site Designation is “Excluded Site”. For the avoidance of doubt,
Rescission Sites are subject to Section 4(b) of the Settlement Agreement.







2



--------------------------------------------------------------------------------




(f)
“Reversion Site” means each Portfolio Site for which: (i) its Initial Closing
Site Designation is either “Lease Site”, “Pre-Lease Site”, or “Assignable Site”;
and (ii) its Settlement Technical Closing Site Designation is either
“Non-Contributable Site”, “Pre-Lease Site”, or “Non-Assignable Site”; provided,
however, that, notwithstanding the foregoing, Reversion Sites do not include any
Portfolio Site for which its Initial Closing Site Designation and Settlement
Technical Closing Site Designation are each “Pre-Lease Site”. For the avoidance
of doubt, Reversion Sites are subject to Section 4(c) of the Settlement
Agreement.



(g)
“Settlement Agreement Date” means May 8, 2014, which is the effective date of
the Settlement Agreement.



(h)
“Settlement Technical Closing Site” means each Portfolio Site for which its
Settlement Technical Closing Site Designation changed either from the Initial
Closing Site Designation or the Final Site Designation.



(i)
“Settlement Technical Closing Site Designation” means, for each Portfolio Site,
the applicable “Settlement Technical Closing Site Designation” as of the
Settlement Technical Closing Site Designation Date, as more particularly set
forth on Schedule A hereto.



(j)
“Settlement Technical Closing Site Designation Date” means May 16, 2014.



(k)
“Transfer Site” means each Natural Conversion Site and each Reversion Site.



2.
Settlement Technical Closing Payment. On the Settlement Technical Closing Date,
the Crown Parties will pay to the T-Mobile Parties $5,478,448 (the “Settlement
Technical Closing Payment”) in immediately available funds by wire transfer to
an account designated in writing by the T-Mobile Parties. The Settlement
Technical Closing Payment is the aggregate payment contemplated by Section
4(a)(1) of the Settlement Agreement, which aggregate payment is equal to the sum
of all “Settlement Technical Closing Payments” listed on Schedule A hereto for
those Settlement Technical Closing Sites for which such payment is due.



3.
Master Portfolio Site List; Amendment of Collateral Agreements.



(a)
Master Portfolio Site List. The Parties acknowledge and agree that: (i) the Site
Designation for each Portfolio Site as of the Settlement Technical Closing Site
Designation Date was its Settlement Technical Closing Site Designation; and (ii)
each Portfolio Site shall continue to be treated as a Portfolio Site with such a
Site Designation (to the extent applicable, subject to any future Conversion
Closing of such Portfolio Site), subject to the provisions of the Master
Agreement and the Collateral Agreements.







3



--------------------------------------------------------------------------------




(b)
Amendment of Collateral Agreements. The Parties agree that, from and after the
applicable Effective Date (which may be earlier than the Settlement Technical
Closing Site Designation Date) for each Settlement Technical Closing Site: (i)
if and to the extent applicable, Exhibit A and Exhibit B of the MPL, Exhibit A
and Exhibit B of the MPL Site MLA, Exhibit A and Exhibit B of the Sale Site MLA,
and Exhibit A-1, Exhibit A-2, and Exhibit A-3 of the Management Agreement shall
be deemed to have been amended to be consistent with the Settlement Technical
Closing Site Designation and other information for such Settlement Technical
Closing Site set forth on Schedule A hereto; and (ii) to the extent that any
other Exhibits or Schedules in the Collateral Agreements are inconsistent with
the Settlement Technical Closing Site Designation or other information for such
Settlement Technical Closing Site set forth on Schedule A hereto, the Settlement
Technical Closing Site Designation and other information on Schedule A hereto
for such Settlement Technical Closing Site will control. For the avoidance of
doubt, the Parties acknowledge and agree that the intent and effect of the
amendments in this Section 3(b) is, among others, that, subject to the other
terms and conditions of this Agreement, the applicable Transfer Sites and the
related Included Property becoming: (A) subject to the MPL will be deemed to
have been leased to CCTMO by the applicable T-Mobile SPE as if originally
subject to the MPL as of the applicable Effective Date; (B) subject to the MPL
Site MLA as Leased Sites will be deemed to have been leased to the applicable
T-Mobile Contributor by CCTMO to the same extent as if originally subject to the
MPL Site MLA as Leased Sites as of the applicable Effective Date; (C) subject to
the Sale Site MLA as Assignable Sites will be deemed to have been leased to the
applicable T-Mobile Contributor by the applicable Sale Site Subsidiary to the
same extent as if originally subject to the Sale Site MLA as Assignable Sites as
of the applicable Effective Date; and (D) subject to the Management Agreement
will be deemed to have been managed by CCTMO or the applicable Sale Site
Subsidiary, as applicable, for the benefit of the applicable T-Mobile
Contributor or T-Mobile SPE as if originally subject to the Management Agreement
as of the applicable Effective Date.



(c)
One-Time Change of Site Designation. The Parties agree that the Settlement
Technical Closing Site Designation for Site ID# SC54512A / BU 828131 is
“Pre-Lease Site”, notwithstanding that the Final Site Designation for such
Portfolio Site is “Lease Site” in the Settlement Agreement; provided, however,
the Parties acknowledge and agree that nothing in this Section 3(c) constitutes
a course of dealing, commitment, or obligation to make any other changes to such
Final Site Designations for any other Portfolio Sites, unless otherwise required
by the Master Agreement and the Collateral Agreements.



4.
Transfer of Transfer Sites and Other Settlement Technical Closing Transactions.



(a)
Transfer and Assumption - General. Subject to Section 4(d) below and the
applicable provisions of the Settlement Agreement, the Master Agreement, and the
other Collateral Agreements, for each Transfer Site, effective as of the
applicable Effective Date:



(i)
the Site Designation for such Transfer Site changed to its Settlement Technical
Closing Site Designation;





4



--------------------------------------------------------------------------------






(ii)
except for Transfer Sites where the Transferor is listed as “no entity change”
on Schedule A hereto, the applicable “Transferor” identified on Schedule A
hereto (each, a “Transferor”) shall be deemed to have sold, assigned, conveyed,
transferred, and delivered, free and clear of all Liens (except for Permitted
Encumbrances), to the applicable “Transferee” identified on Schedule A hereto
(each, a “Transferee”), and such Transferee shall be deemed to have accepted all
of such Transferor’s right, title, and interest in, to, and under the following
items, excluding any Excluded Assets if the applicable Transferor is a T-Mobile
Party:



(A)
such Transfer Site;



(B)
the related Included Property;



(C)
any Ground Leases (including any applicable New Agreements as defined in Section
4(d)) relating to such Transfer Site; and



(D)
any Collocation Agreements (including any applicable New Agreements as defined
in Section 4(d)) relating to such Transfer Site, if its Settlement Technical
Closing Site Designation is either: (1) “Pre-Lease Site” and its Initial Closing
Site Designation is “Non-Contributable Site”, (2) “Assignable Site”, (3)
“Non-Contributable Site” and its Initial Closing Site Designation is “Pre-Lease
Site”, or (4) “Non-Assignable Site”;



(iii)
if the Settlement Technical Closing Site Designation for such Transfer Site is
“Non-Assignable Site”, then, without limiting any provision of the Management
Agreement, the Master Agreement, or the other Collateral Agreements, the
applicable Transferor shall be deemed to have delegated to the applicable
Transferee, and the applicable Transferee shall be deemed to have assumed, the
portion of the Post-Closing Liabilities of the Crown Parties, if any, relating
to, arising out of or that are in connection with the operation, use, or
occupancy of such Transfer Site after the applicable Effective Date;



(iv)
if the Settlement Technical Closing Site Designation for such Transfer Site is
either: (1) “Pre-Lease Site” and its Initial Closing Site Designation is
“Non-Contributable Site”, or (2) “Assignable Site”, then, without limiting any
provision of the Master Agreement or any Collateral Agreement or Section 4(a)(v)
below, the applicable Transferor shall be deemed to have delegated to the
applicable





5



--------------------------------------------------------------------------------




Transferee, and the applicable Transferee shall be deemed to have assumed, the
portion of the Post-Closing Liabilities of the T-Mobile Parties, if any,
relating to, arising out of or that are in connection with the operation, use,
or occupancy of such Transfer Site after the applicable Effective Date;


(v)
if the Settlement Technical Closing Site Designation for such Transfer Site is
“Lease Site”, then:



(A)
subject to Section 6(e) of the MPL, the applicable Transferor (or, if the
Transferor is listed as “no entity change” on Schedule A hereto, the applicable
T-Mobile SPE) sold, assigned, conveyed, transferred and delivered to CCTMO, and
CCTMO accepted, all of such Transferor’s (or, as applicable, the T-Mobile SPE’s)
right, title, and interest in, to, and under any Collocation Agreements
(including any applicable New Agreements as defined in Section 4(d)) relating to
such Transfer Site; and



(B)
the applicable Transferor (or, if the Transferor is listed as “no entity change”
on Schedule A hereto, the applicable T-Mobile SPE) delegated to CCTMO, and CCTMO
assumed, the portion of the Post-Closing Liabilities of the T-Mobile Parties, if
any, relating to, arising out of or that are in connection with the operation,
use, or occupancy of such Transfer Site after the applicable Effective Date;



(vi)
if the Settlement Technical Closing Site Designation for such Transfer Site is
“Pre-Lease Site” and its Initial Closing Site Designation is “Lease Site”, then
CCTMO sold, assigned, conveyed, transferred, and delivered to the applicable
T-Mobile SPE, and such T-Mobile SPE accepted, all of CCTMO’s right, title, and
interest in, to, and under any Collocation Agreements (including any applicable
New Agreements as defined in Section 4(d)) relating to such Transfer Site; and



(vii)
if the Settlement Technical Closing Site Designation for such Transfer Site is
“Non-Contributable Site” and its Initial Closing Site Designation is “Lease
Site”, then CCTMO sold, assigned, conveyed, transferred, and delivered to the
applicable Transferee, and such Transferee accepted, all of CCTMO’s right,
title, and interest in, to, and under any Collocation Agreements (including any
applicable New Agreements as defined in Section 4(d)) relating to such Transfer
Site.







6



--------------------------------------------------------------------------------




The Parties intend that certain of the transactions contemplated by this Section
4(a) memorialize and further evidence the Conversion Closings that automatically
occurred with respect to the Natural Conversion Sites in accordance with Section
2.6(c) of the Master Agreement.
(b)
Rescission Sites in General. Subject to Section 4(c) and Section 4(d) below and
in accordance with and subject to the Settlement Agreement (including Section
4(b) thereof), for each Rescission Site: (i) effective as of the Initial Closing
Date, the Parties shall be deemed to have rescinded the transactions that
occurred with respect to such Rescission Site at or in connection with the
Initial Closing under the Master Agreement and the Collateral Agreements; and
(ii) such Initial Closing transactions with respect to such Rescission Site are
hereby declared and acknowledged to be void ab initio. Without limiting the
generality of the foregoing: (A) effective as of the Initial Closing Date, the
Site Location Agreement for each Rescission Site shall be deemed to have been
rescinded and is hereby declared and acknowledged to be void ab initio; and (B)
the Parties acknowledge that, on the Settlement Agreement Date, CCTMO, CCTM1,
and CCTM2 (each, a “Crown Party Transferor”) delivered possession and
operational control of the Rescission Sites to the applicable T-Mobile Party.

(c)
Collocation Agreements and Post-Closing Liabilities Relating to Rescission
Sites. Without limiting the generality of Section (4)(b) above or Section 4(d)
below, and subject to the Settlement Agreement, for each Rescission Site,
effective as of the Settlement Agreement Date, to the extent applicable: (i) the
applicable Crown Party Transferor shall be deemed to have sold, assigned,
conveyed, transferred and delivered to the applicable Transferee for such
Rescission Site, and such Transferee shall be deemed to have accepted, all of
such Crown Party Transferor’s right, title, and interest in, to, and under the
Collocation Agreements relating to such Rescission Site (including any
applicable New Agreements as defined in Section 4(d)), free and clear of all
Liens, except Permitted Encumbrances; and (ii) the applicable Crown Party
Transferor shall be deemed to have delegated to the applicable Transferee, and
such Transferee shall be deemed to have assumed, the portion of the Post-Closing
Liabilities of the applicable Crown Party Transferor with respect to such
Collocation Agreements relating to, arising out of or that are in connection
with the operation, use, or occupancy of such Rescission Site on or after the
Settlement Agreement Date (including any applicable New Agreements as defined in
Section 4(d)).

(d)
Collocation Agreements, Ground Leases and Amendments to Collocation Agreements
and Ground Leases Relating to Transfer Sites and Rescission Sites. The Parties
acknowledge that certain Crown Parties (either on their own behalf or as
attorney-in-fact on behalf of the applicable T-Mobile Party) entered into
certain new Collocation Agreements and Ground Leases and amendments to existing
Collocation Agreements and Ground Leases with respect to the Transfer Sites and
Rescission Sites (each such instrument, a “New Agreement”). Within 45 days after
the Settlement Technical Closing Date, the Crown Parties will provide to the
T-Mobile Parties true, correct, and complete copies of each New Agreement that
relates to either a Rescission Site or a Reversion Site; provided, however, that
such foregoing obligation to provide copies of certain New Agreements is not
intended to limit or expand any of the rights or obligations of the Parties that
otherwise exist under the Master Agreement and the Collateral Agreements. The
Parties agree that the Transfer Sites and Rescission Sites, and the transactions
contemplated by Section 4(a), Section 4(b),





7



--------------------------------------------------------------------------------




and Section 4(c) above, are subject to such New Agreements and, for purposes of
this Agreement, the Collocation Agreements and Ground Leases relating to the
Transfer Sites and Rescission Sites include such New Agreements, as applicable;
provided, however, that, for the avoidance of doubt, and notwithstanding
anything in this Agreement to the contrary, the T-Mobile Parties reserve and
retain any and all rights and remedies arising under the Master Agreement and
the Collateral Agreements to the extent that, prior to giving effect to the
transactions contemplated by Section 3, Section 4(a), Section 4(b), and Section
4(c) above, the execution, delivery, or performance by the Crown Parties of any
of the New Agreements constituted a breach of the Master Agreement or any of the
Collateral Agreements.
5.
Amendment of the General Assignment. The Parties acknowledge that, after the
Initial Closing, the Verizon Master Lease Agreements (as defined in the General
Assignment) were bifurcated in accordance with that certain Consent and
Bifurcation, dated as of October 5, 2012, by and among Cellco Partnership (d/b/a
Verizon Wireless) and T-Mobile Parent. Accordingly, effective as of October 5,
2012, clause (iii) of Section 1 of the General Assignment is amended and
restated in its entirety as follows:

sell, convey, assign, transfer, and deliver to Assignee all of Assignors’ right,
title, and interest in, to, and under the master lease agreements set forth on
Schedule 2 with respect to the Lease Sites identified on Schedule 1 (the
“Verizon Master Lease Agreements”), in each case free and clear of all Liens
except for Permitted Encumbrances.
6.
Amendments to UCC Financing Statements. On or after the Settlement Technical
Closing Date, the Crown Parties hereby authorize the T-Mobile Parties, at their
own cost and expense, to file amendments to the UCC financing statements listed
on Schedule B hereto to amend and restated the collateral description to read as
set forth on Schedule B hereto.



7.
Certification Regarding Conditions Precedent to Settlement Closing.



(a)
Certification by the Crown Parties. The Crown Parties hereby certify that, with
respect to the Natural Conversion Sites, each of the conditions precedent
applicable to the Settlement Technical Closing that are set forth in Article 11
of the Master Agreement have been satisfied or waived (to the extent permitted
under applicable Law).



(b)
Certification by the T-Mobile Parties. The T-Mobile Parties hereby certify that,
with respect to the Natural Conversion Sites, each of the conditions precedent
applicable to the Settlement Technical Closing that are set forth in Article 10
of the Master Agreement have been satisfied or waived (to the extent permitted
under applicable Law).



8.
Fees and Expenses. Except as otherwise expressly set forth in this Agreement,
all legal and other costs and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the Party incurring such costs and expenses.

 




8



--------------------------------------------------------------------------------




9.
Full Force and Effect. Except as expressly set forth in this Agreement, the
Master Agreement and other Collateral Agreements (including the Exhibits and
Schedules thereto) are otherwise unmodified and remain in full force and effect
in accordance with their respective terms.



10.
Entire Agreement; Modifications Only in Writing; Collateral Agreement. This
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, both written and
oral, among the Parties with respect to the subject matter hereof. This
Agreement shall be binding upon and inure solely to the benefit of each Party
and its successors and permitted assigns. This Agreement may be amended,
modified or supplemented only by written agreement of the Parties. The Parties
acknowledge and agree that this Agreement constitutes a Collateral Agreement.



11.
Severability. If any provision of this Agreement is determined to be invalid for
any reason, then that provision shall be severed from the Agreement, but the
remainder of the Agreement shall be fully enforceable.



12.
Time of Essence. Time is of the essence in this Agreement, and whenever a date
or time is set forth in this Agreement, the same has entered into and formed a
part of the consideration for this Agreement.



13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (regardless of the laws that might
otherwise govern under applicable principles of conflict of laws thereof) as to
all matters, including matters of validity, construction, effect, performance
and remedies.



14.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of an executed counterpart to this Agreement by
facsimile or other electronic transmission (including documents in PDF format)
shall be effective as delivery of a manually executed counterpart to this
Agreement.



[Remainder of page intentionally left blank. Signature page follows.]








9



--------------------------------------------------------------------------------


Exhibit 10.11


SIGNATURE PAGE
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the Settlement Technical Closing Date.
    
T-MOBILE CONTRIBUTORS:    CROWN:            


SUNCOM WIRELESS OPERATING     CROWN CASTLE INTERNATIONAL
COMPANY, L.L.C    CORP.
T-MOBILE CENTRAL LLC (SUCCESSOR
IN INTEREST TO WIRELESS ALLIANCE,            By: /s/ E. Blake Hawk_____
LLC AND COOK INLET/VS GSM IV PCS            Name: E. Blake Hawk
HOLDINGS, LLC)                        Title: Executive Vice President and
General
T-MOBILE SOUTH LLC                    Counsel
POWERTEL/MEMPHIS, INC.
VOICESTREAM PITTSBURGH, L.P.            CCTMO:
T-MOBILE WEST LLC
T-MOBILE NORTHEAST LLC                CCTMO LLC
SUNCOM WIRELESS PROPERTY
COMPANY, L.L.C.                        By: /s/ E. Blake Hawk_____
Name: E. Blake Hawk
By: /s/ Dirk Mosa_____                        Title: Executive Vice President
and General
Name: Dirk Mosa                        Counsel
Title: SVP, Corporate Development and
Roaming                            SALE SITE SUBSIDIARIES:


T-MOBILE SPEs:                        CCTM1 LLC
CCTM2 LLC
T-MOBILE USA TOWER LLC                
T-MOBILE WEST TOWER LLC                By: /s/ E. Blake Hawk_____
Name: E. Blake Hawk
By: /s/ Dirk Mosa_____                        Title: Executive Vice President
and General
Name: Dirk Mosa                        Counsel
Title: SVP, Corporate Development and
Roaming




T-MOBILE PARENT:


T‑MOBILE USA, INC.


By: /s/ Dirk Mosa_____
Name: Dirk Mosa
Title: SVP, Corporate Development and
Roaming








10

